Case: 14-15480   Date Filed: 12/07/2015   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15480
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 6:14-cr-00078-PGB-TBS-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

VINCENT HUDSON,
a.k.a. Goldie,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (December 7, 2015)

Before TJOFLAT, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
              Case: 14-15480    Date Filed: 12/07/2015   Page: 2 of 2


      Thomas Dale, appointed appellate counsel for Vincent Hudson, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Hudson’s convictions and sentences are AFFIRMED.




                                         2